Exhibit 10.3

Execution Version

FRANK’S INTERNATIONAL C.V. MANAGEMENT AGREEMENT

This Frank’s International C.V. Management Agreement (this “Agreement”), dated
as of August 14, 2013, is entered into by and among Frank’s International N.V.,
a limited liability company organized and existing under the laws of The
Netherlands (“FINV”), Frank’s International LP B.V., a private limited liability
company organized and existing under the laws of The Netherlands (“FILP”),
Frank’s International Management B.V., a private limited liability company
organized and existing under the laws of The Netherlands (“FIM”), and Mosing
Holdings Inc., a Delaware corporation (“MH”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.” Certain capitalized and other terms used herein shall have the
meanings assigned to such terms in Article I.

RECITALS:

WHEREAS, FILP, FIM and MH constitute all of the Partners of FICV; and

WHEREAS, the Parties desire to take certain actions with respect to the
operation and management of FICV in order to facilitate the activities of FINV
as a publicly traded company.

NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:

Article I

DEFINITIONS

“Common Stock” means the common stock of FINV, par value €0.01 per share.

“FICV” means Frank’s International C.V., a limited partnership established under
the laws of The Netherlands.

“FINV Articles” means the Articles of Association of FINV, as amended from time
to time.

“FWW” means FWW B.V., a private limited liability company organized and existing
under the laws of The Netherlands.

“Managing Partner” means FIM, acting in its capacity as the managing partner of
FICV.

“net proceeds” means gross proceeds to FINV from the issuance of Common Stock
less all bona fide out-of-pocket expenses of FINV, FICV and their respective
subsidiaries in connection with such issuance.

“Notes” means the unsecured promissory notes issued by FINV payable to FWW,
which had a principal balance of $415 million as of June 30, 2013.

“Partners” has the meaning set forth in the Partnership Agreement.

“Partnership Agreement” means the limited partnership agreement of FICV, as
amended from time to time.



--------------------------------------------------------------------------------

“Percentage Interest” has the meaning set forth in the Partnership Agreement.

“Preferred Stock” means the Series A preferred stock of FINV, par value
€0.01 per share.

Article II

DELEGATION OF CONSENT

Section 2.01 FILP, FIM and MH, constituting all of the Partners of FICV, hereby
consent and agree to the delegation (as meant in article 9.2 of the Partnership
Agreement) by MH to FINV of all of its right to consent to or otherwise approve
actions taken by or on behalf of FICV pursuant to the following provisions of
the Partnership Agreement:

 

  (a) Article 4.2; or

 

  (b) Article 12.

In addition, the delegation by MH pursuant to this Section 2.01 shall include
the right to consent to or otherwise approve any amendment to the Partnership
Agreement solely to effectuate changes pursuant to such provisions.

Section 2.02 Notwithstanding the provisions of Section 2.01, nothing contained
in Section 2.01 shall otherwise authorize FINV to approve on behalf of MH any
sale, transfer, exchange, assignment, gift, right of usufruct or other
disposition of MH’s interest in FICV (a “Transfer”), other than pursuant to a
conversion of Preferred Stock as contemplated by Article IV. A Transfer shall be
subject to article 12 of the Partnership Agreement. For the avoidance of doubt,
any dilution of MH’s percentage interest in FICV as a result of the actions
contemplated by Article III shall not be considered a Transfer.

Article III

CAPITAL STRUCTURE

Section 3.01 If FINV issues Common Stock, FINV shall promptly cause FILP (or
such other subsidiary of FINV designated by FINV) to contribute to FICV all the
net proceeds (or other consideration), if any, received by FINV with respect to
such Common Stock (provided that (i) FINV will be treated as contributing the
gross proceeds of such offering of Common Stock to FICV and FICV will be treated
as paying all of the expenses of the offering directly to each service provider
and (ii) if such Common Stock is issued in exchange for services, for purposes
of this Article III, (a) FICV shall be treated as having made a cash payment to
the employee or other service provider in an amount equal to the value of the
Common Stock issued, (b) the employee or other service provider shall be treated
as having purchased the Common stock for cash equal to the value of such Common
Stock from FINV, and (c) FINV shall be treated as contributing such cash
(through FILP and FIM) to FICV). Upon the contribution (or deemed contribution)
by FILP (or such other subsidiary) to FICV of all of such consideration, the
Managing Partner shall cause FICV to attribute an additional interest in FICV to
FILP (or such other subsidiary) such that FILP and FIM’s (and, if applicable,
any other subsidiary of FINV) collective aggregate percentage interest in FICV
shall equal the percentage of the total number of shares of outstanding Common
Stock and Preferred Stock that constitutes Common Stock.

 

2



--------------------------------------------------------------------------------

Section 3.02 If any Common Stock is issued by FINV in connection with an equity
incentive program subject to vesting or forfeiture provisions, then the
interests in FICV that are attributed by FICV to FILP (or such other subsidiary
of FINV designated by FINV) in connection therewith in accordance with the
provisions of Section 3.01 shall be subject to vesting or forfeiture on the same
basis. Any cash or property held by FILP, FIM or FICV (or such other subsidiary)
on each other’s behalf in respect of dividends paid on restricted Common Stock
that fails to vest shall be returned to FICV upon the forfeiture of such
restricted Common Stock.

Section 3.03 In connection with any future contribution of cash or property to
FICV, the Partners’ percentage interests in FICV will be redetermined. Each
Partner’s percentage interest in FICV will equal the net fair market value of
the cash or property contributed (or deemed contributed) to FICV by such Partner
divided by the net fair market value of all cash or property contributed (or
deemed contributed) by all Partners. For purposes of this calculation, each
Partner that owns an interest in FICV immediately prior to a future contribution
will be deemed to have made an aggregate contribution to FICV equal to its
percentage interest (as in effect immediately prior to the redetermination) of
the net fair market value of FICV immediately prior to such future contribution.

Section 3.04 Except as otherwise provided by Section 3.02, if, at any time, any
Common Stock is repurchased, redeemed or otherwise reacquired (whether by
exercise of a put or call, pursuant to an open market purchase, automatically or
by means of another arrangement) by FINV and subsequently cancelled, then the
Managing Partner shall cause FICV, immediately prior to such repurchase or
redemption of Common Stock, to repurchase or redeem a portion of FILP’s (or such
other subsidiary of FINV designated by FINV) interests in FICV such that
following such repurchase or redemption, FILP and FIM’s (and, if applicable, any
other subsidiary of FINV) collective aggregate percentage interest in FICV shall
equal the percentage of the total number of shares of outstanding Common Stock
and Preferred Stock that constitutes Common Stock, at an aggregate redemption
price equal to the aggregate purchase or redemption price of the Common Stock
being repurchased or redeemed by FINV (plus any expenses related thereto) and
upon such other terms as are the same for the Common Stock being repurchased or
redeemed by FINV.

Section 3.05 As a result of the provisions of Sections 3.01, 3.02, 3.03 and
3.04, at all times (a) the collective Percentage Interest of FIM, FILP and any
other subsidiary of FINV contemplated above will equal the percentage of the
total number of shares of outstanding Common Stock and Preferred Stock that
constitutes Common Stock and (b) the Percentage Interest of MH will equal the
percentage of the total number of shares of outstanding Common Stock and
Preferred Stock that constitutes Preferred Stock

 

3



--------------------------------------------------------------------------------

Article IV

RETIREMENT

The Parties agree that no Partner may take any voluntary action that would cause
or require such Partner to retire from FICV pursuant to Article 8.1 of the
Partnership Agreement without the prior written consent of each of the Parties.

Article V

PREFERRED STOCK CONVERSION

Section 5.01 The Parties acknowledge and agree that the Preferred Stock shall be
convertible on the terms set forth in the FINV Articles.

Section 5.02 In connection with any proposed conversion of Preferred Stock, the
Parties shall take all actions necessary to effectuate such conversion,
including consenting to any changes in the Partners’ percentage interests in
FICV in accordance with the provisions of Article II and Article III.

Article VI

ASSETS OF FICV

Section 6.01 The Parties agree that legal title of any assets contributed to
FICV shall be held by FIM in its capacity as Managing Partner pursuant to the
terms of the Partnership Agreement. The Parties agree that FIM will be the
registered holder of all right, title and interest in and to such assets for the
sole benefit, of FICV.

Section 6.02 The Parties further agree that FIM may have the following rights
and privileges with respect to the assets described in Section 6.01:

 

  (a) to operate in the name and for the account of FICV;

 

  (b) to bind FICV by its actions;

 

  (c) to transmit money received with respect to the assets described in
Section 6.01 to FICV; and

 

  (d) to perform all other duties and obligations and exercise all rights and
powers arising out of or in connection with FICV’s right, title and interest in
and to the assets described in Section 6.01.

Section 6.03 FIM will promptly transmit to FICV all documents, monies, bills,
invoices, instruments, correspondence and any other communications of any kind
received by FIM with respect to the assets described in Section 6.01 from any
party other than FICV. Promptly upon FIM’s receipt of any revenues from any of
the assets described in Section 6.01, FIM will transmit to FICV such revenues
without offset or deduction of any kind, accompanied by such statements as shall
have been received by FIM in connection with its receipt of such revenues.

Section 6.04 The Parties agree to cause to defend, indemnify and hold FIM
harmless from and against all losses, costs or liabilities which FIM may incur
with respect to any claim asserted against FIM by reason of its acting under
this Article VI.

 

4



--------------------------------------------------------------------------------

Article VII

REPRESENTATIONS AND WARRANTIES

Section 7.01 Each Party represents and warrants that it is an entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, as applicable, and has power and authority to enter
into this Agreement and to carry out its obligations hereunder.

Section 7.02 Each Party represents and warrants that the execution and delivery
of this Agreement by such Party have been duly authorized by all necessary
action on its part, and no other proceedings on its part are necessary to
authorize this Agreement or any of the transactions contemplated hereby.

Section 7.03 Each Party represents and warrants that this Agreement has been
duly executed and delivered by such Party and constitutes a valid and binding
obligation of each of them, and is enforceable against each of them in
accordance with its terms.

Article VIII

FURTHER ASSURANCES

From and after the date hereof, and without any further consideration, the
Parties agree to execute, acknowledge and deliver all such additional documents,
and will do all such other acts and things, all in accordance with applicable
law, as may be necessary or appropriate to more fully and effectively carry out
the purposes of this Agreement.

Article IX

MISCELLANEOUS

Section 9.01 All Article and Section headings in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any of the provisions hereof.

Section 9.02 This Agreement shall be binding upon and shall inure to the benefit
of the Parties and their respective successors and assigns.

Section 9.03 The provisions of this Agreement are intended to bind the Parties
as to each other and are not intended to and do not create rights in any other
person or confer upon any other person any benefits, rights or remedies, and no
person is or is intended to be a third party beneficiary of any of the
provisions of this Agreement.

Section 9.04 This Agreement may be executed in any number of counterparts, all
of which together shall constitute one agreement binding on the Parties.

Section 9.05 This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Texas applicable to contracts made and to be
performed wholly within such state, without giving effect to conflict of laws
principles thereof.

 

5



--------------------------------------------------------------------------------

Section 9.06 If any of the provisions of this Agreement are held by any court of
competent jurisdiction to contravene, or to be invalid under, the laws of any
political body having jurisdiction over the subject matter hereof, such
contravention or invalidity shall not invalidate the entire Agreement. Instead,
this Agreement shall be construed as if it did not contain the particular
provision or provisions held to be invalid, and an equitable adjustment shall be
made and necessary provision added so as to give effect to the intention of the
Parties as expressed in this Agreement at the time of execution of this
Agreement.

Section 9.07 The Agreement may be amended or modified from time to time only by
the written agreement of all of the Parties. Each such instrument shall be
reduced to writing and shall be designated on its face as an amendment to this
Agreement.

Section 9.08 This Agreement shall automatically terminate on the date when MH or
its permitted assigns no longer own any interests in FICV.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

FRANK’S INTERNATIONAL N.V.   By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   Chairman of the Supervisory Board,
Chief Executive Officer and President FRANK’S INTERNATIONAL LP B.V.   By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   Managing Director A   By:   Intertrust
(Netherlands) B.V.,   as Managing Director B   By:  

/s/ D.J. Jaarsma

  Name:   D.J Jaarsma   Title:   Proxy Holder   By:  

/s/ S. Srijbosch

  Name:   S. Srijbosh   Title:   Proxy Holder
FRANK’S INTERNATIONAL MANAGEMENT B.V.   By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   Managing Director MOSING HOLDINGS, INC.
  By:  

/s/ Donald Keith Mosing

  Name:   Donald Keith Mosing   Title:   President and Chief Executive Officer

[Signature Page to Management Agreement]